Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 6, 7, 19, 21, 22, 42-45, 52, 82, 85, 91, 98, 102, 133, and 154-159 are pending and subject to the following.

Notice: Claims not interpretable
	It is noted that Claims 21 and 22 each depend from canceled claims.  As such, their scope is not determined.  However, considering the previous dependency, they have been considered to generally limit Claim 1, for the purposes of restriction.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 6, 7, 19, 21, 22, 102, and 154-157, drawn to a nuclease system as in claim 1.
Group II, claim(s) 42-45, 52, drawn to a nuclease system as in claim 44.
Group III, claim(s) 133, drawn to a method of treating a disease of a markush, comprising providing and administering a system of claim 1.
Group IV, claim(s) 82, 85, 91, 98, 158 and 159, drawn to a system of Claim 158.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant should choose a specific promoter of Claim 1a, or, if 7sk is chosen a specific one of Claim 19.
Applicant should choose DNA or RNA cleavage of Claim 1.
Applicant should choose a commensurate sequence of SEQ ID NOs 3-8, of Claim 22.
Applicant should choose one of 45a, 45b, or 45c of Claim 45;
Applicant should choose a commensurate sequence of Claim 52;
Applicant should choose a protein of Claim 82;
Applicant should choose a commensurate sequence of SEQ ID NO 39-58, from Claim 98;
Applicant should choose a 158, (i), (ii) or (iii), from Claim 158.
Applicant should choose a 2A sequence from those of Claim 159, if 158(i) is chosen.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims are generic to at least one aspect.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: (the Art cited herein was first cited by Applicant and will be addressed in the first action on the merits.)
	Inventions I-III lack unity of invention because even though the inventions of these groups require the technical feature of the system of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/195621 A1 and WO 2016/073990 A2.  The special technical feature is the system of Claim 1.  WO 2015/195621 A1 teaches CRISPR-Cas systems, comprising a nucleic acid encoding a gRNA, a regulatory element operably linked to a sequence encoding Cas9, and altering expression of gene products (e.g., Claims 1, 21, pp. 19-23, and 29-31).  Such may be packed in AAV particles (e.g., Claims 10 and 30, pp. 39, 86, 88, 91, 93, and 94).  However, the use of a promoter of Claim 1, part a, is not specifically taught.  On the other hand, the practitioner was well aware of WO 2016/073990 A2, which teaches similar CRISPR/Cas systems, and the use of the 7sk promoter to control gRNA expression (e.g., example 18), where it was found to produce high and consistent levels of gRNA expression.  Thus, the practitioner would have found the invention to lack inventive step, in light of these documents.  The practitioner would make and use these systems to act on genes in cells.  The practitioner would expect success, as the components are utilized for art-recognized purposes.  In addition, each invention requires distinct consideration for their claimed structure and/or function (which requires structure), as well as use.  Thus, it would pose a serious burden to search each of them, because the search and consideration of one, may not yield the information to search and consider another.  Finally, for these same reasons there is a lack of general inventive concept.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633